Exhibit 10.30

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

This Purchase and Sale Agreement and Joint Escrow Instructions (the “Agreement”)
is made and entered into this 18th day of November, 2013, by and between JOHN
AND CANDY E. TERRY, husband and wife and TIMOTHY TERRY, a single man
(collectively hereinafter referred to as “Seller”) and GLADSTONE LAND
CORPORATION AND/OR NOMINEE (hereinafter referred to as “Buyer”).

RECITALS:

WHEREAS, Seller owns certain real property located in Cochise County, Arizona;
and

WHEREAS, Seller desires to sell and Buyer desires to purchase such real property
according to the terms and conditions specified herein; and

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties hereby agree as follows:

1. Agreement to Sell and to Purchase. Seller hereby agrees to sell, and Buyer
hereby agrees to purchase that certain real property commonly known as the Terry
Brothers Farm consisting of approximately 1,810 gross fee acres and 160 Arizona
State ag lease acres, and further described on Exhibit “A” attached hereto,
together with all improvements and fixtures located on such real property
(including without limitation all irrigation or related equipment of any kind)
and all privileges, rights-of-way, easements, licenses, water rights, and other
rights and benefits appurtenant to or used in connection with the beneficial use
and enjoyment of such property (collectively, the “Property”). All such
irrigation equipment shall be in good operating condition as of the date of
Closing, defined below.

2. Escrow. The parties shall establish an escrow with Kimberly Lockhart of
Pioneer Title Security Agency, as Escrow Agent, at its office located at 363 W.
4th Street, Benson, AZ 85602. Upon delivery to the Escrow Agent of a fully
executed copy of this Agreement, Escrow Agent is instructed to open an escrow
and to deliver copies of the fully executed Agreement to Seller and Buyer. This
Agreement, and the exhibits attached hereto, shall constitute escrow
instructions to Escrow Agent in connection with this transaction. Should the
Escrow Agent require, in addition to this Agreement, the execution of its
standard form printed Escrow Instructions, the Escrow Agent shall prepare such
Escrow Instructions in accordance with the directions contained herein and in a
form mutually acceptable to the parties and the parties hereto shall execute
such Escrow Instructions on receipt from the Escrow Agent. The Escrow
Instructions shall not supersede, modify or amend any of the terms of this
Agreement, and in the event of any conflict or ambiguity between any of the
terms of this Agreement and those of the Escrow Instructions, this Agreement
shall govern and control.

3. Opening and Closing Dates. “Opening of Escrow” shall occur when Escrow Agent
accepts this Agreement in the space provided at the end of this Agreement. The
closing of this transaction (the “Closing” or the “Close of Escrow”) shall take
place at the office of the Escrow Agent on or before fifteen (15) days following
expiration of the Feasibility Period, as hereinafter defined.



--------------------------------------------------------------------------------

4. Purchase Price and Terms. The purchase price for the Property shall be Seven
Million Five Hundred Sixty Thousand and 00/100 Dollars ($7,560,000.00) and shall
be payable as follows:

(A) One Hundred Thousand and No/100 Dollars ($100,000.00) earnest money shall be
paid to Escrow Agent within two (2) business days after Opening of Escrow
(“Earnest Money Deposits”). Ten Thousand and No/100 Dollars ($10,000.00) of the
Earnest Money Deposits shall become non-refundable to Buyer upon deposit. The
remaining Ninety Thousand and No/100 Dollars ($90,000.00) Earnest Money Deposits
shall become non-refundable to Buyer upon expiration of the Feasibility Period;

(B) Seven Million Four Hundred Sixty Thousand and No/100 Dollars ($7,460,000.00)
in currently available funds to be deposited with Escrow Agent on or before the
Close of Escrow as the balance of Purchase Price.

5. Contingencies. It is understood and agreed by the parties hereto that the
obligations of Buyer hereunder are expressly contingent upon the satisfaction,
at or prior to the Closing (or such earlier date as is set forth below) of the
following conditions precedent (any of which may be waived by Buyer, in its
discretion):

(A) Buyer shall have twenty (20) days from Opening of Escrow to review a current
preliminary title report on the Property, together with full, complete and
legible copies of all Schedule B exceptions of record shown therein, and ten
(10) days from Buyer’s receipt of any amended title report reflecting any
additional exceptions of record, and copies of such additional title exceptions
referenced therein, to object in writing to any matters appearing therein (the
“Title Objection Notice”). If Buyer does submit a Title Objection Notice, Seller
shall have ten (10) days to remove any matters objected to by Buyer. Upon
receipt of the Title Objection Notice, Seller shall use its best efforts to
remove such matters, to the satisfaction of Buyer (and Seller shall cause any
monetary liens on the Property to be released at or before the Close of Escrow).
If Seller is unable or elects not to remove such matters by the end of the ten
(10) day “cure period” (or in the case of release of monetary liens, by
Closing), then Buyer may, upon the expiration of the applicable “cure period,”
elect to waive the matters objected to, or provide written notice to Seller and
Escrow Agent of its election to terminate this Escrow and Agreement (the “Title
Termination Notice”), in which latter case this Escrow and Agreement shall
terminate and neither party shall have any further obligations or liabilities to
the other and Ninety Thousand and No/100 Dollars ($90,000.00) of the Earnest
Money Deposits shall be immediately returned to Buyer; provided that,
notwithstanding the foregoing, Seller shall be obligated to cause any monetary
liens on the Property to be released at or before Closing. In the absence of the
Title Termination Notice given in the manner and within the time described
above, the conditions in this Paragraph 5(A) shall conclusively be deemed waived
by Buyer;

(B) Buyer shall have forty-five (45) days from Opening of Escrow (the
“Feasibility Period”) to make and obtain general and economic feasibility
studies of the Property as Buyer deems appropriate and necessary including but
not limited to soil test, water test, surveys, Phase I environmental audit,
drainage test, review of water rights, review of existing farm lease, if any,
soil planning studies, engineering and feasibility studies on the Property, and
the results of same, shall be subject to Buyer’s approval, in Buyer’s sole
discretion, which approval shall be deemed granted unless Buyer gives written
notice to Seller and Escrow Agent of its disapproval prior to expiration of the
Feasibility Period (the “Feasibility Disapproval Notice”). Should Buyer provide
the Feasibility Disapproval Notice prior to expiration of the Feasibility
Period, Ninety Thousand and No/100 ($90,000.00) of the Earnest Money Deposits
shall be returned to Buyer, all

 

2



--------------------------------------------------------------------------------

documents shall thereupon be returned to the parties depositing same, and Buyer
and Seller shall thereupon be relieved and released from any and all further
liability or obligation hereunder. In the absence of the Feasibility Disapproval
Notice given in the manner and within the time described above, the conditions
in this Paragraph 5(B) shall conclusively be deemed waived by Buyer;

(C) Prior to expiration of the Feasibility Period, Buyer shall have verified, to
its reasonable satisfaction, that the Property includes at least 1,810 gross fee
acres and 160 state ag lease acres; and

(D) Seller shall have fully performed all of its obligations under this
Agreement, and all of Seller’s representation and warranties in this Agreement
shall be true and correct in all material respects.

If any of Buyer’s conditions to Closing as set forth above (or waived in writing
by Buyer, in its discretion) have not been satisfied, then Buyer may terminate
this Agreement by written notice to Seller and Escrow Agent and receive a full
refund of all Earnest Money Deposits, except as provided above.

6. Title Insurance. Escrow Agent is hereby instructed to deliver to Buyer and
Seller, as soon as possible following the Opening of Escrow, at Seller’s
expense, a title commitment for a standard title insurance policy (the “Title
Report”) on the Property issued by Stewart Title Insurance Company or other
title insurer reasonably acceptable to Purchaser, together with full, complete
and legible copies of all Schedule B exceptions of record referred to therein.
At the Close of Escrow, Seller shall furnish to Buyer, at Seller’s expense, a
Standard Owner’s Title Policy in the amount of the total purchase price,
effective as of the Close of Escrow, insuring that fee title to the Property is
vested in Buyer, subject only to the printed exceptions normally contained in
such policies and such other matters as may have been approved by Buyer. If
Buyer desires the issuance of extended coverage and/or any endorsements, Buyer
shall pay the difference between the cost of a standard and an extended policy,
and the cost for any endorsements Buyer desires.

7. Due Diligence Materials. Within ten (10) days from Opening of Escrow Seller
shall deliver to Buyer the original or legible copies of each of the following
documents to the extent such documents are in Seller’s possession:

(A) a current preliminary title report on the Property together with full,
complete and legible copies of all instruments of record referred to therein;

(B) if any, all lease agreements, for the Property;

(C) all documents in Seller’s possession concerning the nature, quality,
quantity, scope or ownership of wells or water rights on or appurtenant to the
Property, including copies of all well registrations and claims and records
filed with the Arizona Department of Water Resources;

(D) if any, all documents from the Farm Service Agency evidencing crop bases,
historical crop production, cultivation history and acres of cropland; and

(E) all existing surveys, farm plats, soil reports, production records,
engineering studies, environmental audits or reports, and other similar
available information pertaining to the Property.

 

3



--------------------------------------------------------------------------------

8. Seller’s Representations and Warranties. Seller, to Seller’s knowledge,
represents and warrants to Buyer as follows, with the understanding that Buyer
shall rely upon said representations and warranties:

(A) Seller is owner of the Property, free and clear of all easements, liens,
restrictions and encumbrances other than those specifically set forth herein or
in the Title Report that are approved or waived by Buyer (“Permitted Title
Exceptions”);

(B) The undersigned individuals signing on behalf of Seller individually
represent and warrant that he or she collectively has full authority and power
to execute this Agreement and to effectuate the sales transaction contemplated
herein;

(C) Except as expressly set forth in this Agreement, the Property is being sold
in “as is” condition as of the date of Closing. Except as specifically set forth
in this Agreement, no representations or warranties of any kind, express or
implied have been made or are made and no responsibility has or is assumed, by
Seller or by any person, firm or agent acting or purporting to act on behalf of
Seller as to the condition or repair of the Property, or the value, expense of
operation or income potential thereof;

(D) To Seller’s knowledge, Seller is not aware of any hazardous material on the
Property other than the storage and use of, in the ordinary course of business
and in accordance with all applicable laws, rules, and regulations, fuel, oils,
pesticides and fertilizers typically used in farming operations, or the
migration of hazardous material from or to other property. There are no (and to
Seller’s knowledge have never been any) underground storage tanks at the
Property. Seller is not aware of any proceedings or inquiry by any government
authority with respect to the presence of hazardous material from or to other
property;

(C) All real estate taxes, assessments, water and sewer charges and other
municipal charges, to the extent due and owing, shall have been paid in full, as
of the Close of Escrow;

(F) There are no contracts or agreements, written or oral, affecting ownership
or operation of the Property, other than those disclosed in this Agreement;

(G) There is no litigation or claim pending against or involving the Property
and, to Seller’s knowledge, there are no facts or circumstances, which could
give rise to such claim or litigation; and

(H) Seller is not a “foreign person” as that term is defined in Section 1445 of
the United States Internal Revenue Code of 1986, as amended.

9. Soil Test, Water Test and Engineering Studies. During this escrow, the Buyer
or its agents shall have the right to enter upon the Property and examine same,
and at its sole expense, conduct, soil tests, drainage tests, Phase I
Environmental Study, engineering work and other matters relative to the
development of the Property, but shall repair any damage caused by Buyer so as
to restore the Property to substantially its original condition in the event
Escrow does not close for any reason. Buyer shall indemnify and hold harmless
Seller and the Property from and against all claims, liabilities, costs and
expenses which may be asserted against Seller or the Property or incurred by
Seller as a result of any entry or activities on the Property by Buyer or its
agents except for diminution in value of the Property as a result of any
condition discovered by Buyer.

 

4



--------------------------------------------------------------------------------

10. Possession. Seller shall transfer to Buyer full and outright possession of
the Property, as follows: (i) individual farm fields at Close of Escrow,
(ii) shop building, barn, equipment storage building and residences on the
latter of January 15, 2014 or thirty (30) days from Closing, (iii) grain storage
bins on or before July 15, 2014. Seller’s access to the Property after Closing
shall be subject to such reasonable rules, restrictions, and regulations as may
be provided to Seller by Buyer in writing. At Buyer’s request, at Closing Seller
shall provide to Buyer a written indemnity agreement from Seller that is
reasonably acceptable to Buyer and that provides, among other things, for Seller
to (x) indemnify, defend and hold harmless Buyer from and against any loss,
liability, claim, damages or expenses (including without limitation reasonable
attorney’s fees) arising out of Seller’s (or its employees’, agents’ or
independent contractors’) entering on the Property or exercising Seller’s rights
to complete such harvest after Closing, and (y) maintain liability insurance
reasonably acceptable to Buyer, and naming Buyer as an additional insured, with
respect to all such activities by Seller, its employees, agents or independent
contractors.

11. Closing Matters.

A) On or before the Close of Escrow, Seller shall execute and deliver to Escrow
Agent the following: (i) a Special Warranty Deed conveying fee simple title to
the Property to Buyer, subject to Permitted Title Exceptions; (ii) an Affidavit
of Real Property Value in connection with the conveyance of the real property;
(iii) any documents that may be required to transfer and convey to Buyer the
Property, including without limitation any water rights or other rights
appurtenant to the Property, or to obtain Buyer’s title policy; and (iv) an
approved settlement statement;

B) On or before the Close of Escrow, Buyer shall deliver to Escrow Agent the
following: (i) certified funds or wire transfer of the funds required by Buyer
to close this transaction as shown on the approved settlement statement; and
(ii) the Affidavit of Real Property Value;

C) Escrow Agent is hereby instructed to furnish and deliver to Buyer, at the
Close of Escrow, at Seller’s expense, a standard owner’s title insurance policy
(or binding commitment to issue same) in the amount of the purchase price
insuring Buyer that Buyer has acquired good and marketable fee simple title to
the Property subject only to (i) the permitted title exceptions, and (ii) the
printed exceptions and conditions customarily set forth in Escrow Agent’s
standard form owner’s policy of title insurance;

D) Assignment fees payable to the Arizona State Land Department with respect to
the transfer of the state ag lease shall be paid by Buyer at Closing; and

E) All real property taxes and assessments, utilities costs, and rents, if any,
for the Property for the period in which Closing occurs shall be prorated as of
the date of Close of Escrow based on the latest information available to the
Escrow Agent. Reasonable escrow fees shall be borne one-half by each party; each
party shall pay its own attorneys fees; Seller shall pay any transfer taxes or
documentary stamps or comparable taxes or charges; and, unless provided
elsewhere in this Agreement to the contrary, all other closing costs shall be
charged and allocated to the parties in the manner customary for commercial real
estate transactions in Cochise County, Arizona.

12. Broker’s Commission. In the event the transaction contemplated hereunder is
consummated, Seller agrees to pay a real estate commission at Close of Escrow in
the amount of three percent (3%) of the sales price for the Property to Three
Rivers Ag Investments, as Seller’s broker (“Broker”). Buyer shall have no
liability for (and Seller indemnifies Buyer against any claim for) any
commission to Broker.

 

5



--------------------------------------------------------------------------------

13. Remedies. In the event the escrow is unable to close because of the failure
of Buyer to perform or to satisfy the conditions hereunder, Seller shall be
entitled to receive all of the earnest money as liquidated damages, and as
Seller’s sole and exclusive remedy, Seller’s actual damages being difficult if
not impossible to determine, and this Agreement and escrow shall become null and
void and of no further force and effect. In the event the escrow is unable to
close because of the failure of the Sellers to perform or to satisfy the
conditions hereunder, Buyer shall be entitled to such remedies as it may have at
law or in equity including specific performance. If legal action is brought by
either party to enforce any of the terms of this Agreement, the prevailing party
shall be entitled to recover from the non-prevailing party its attorneys’ fees
and costs incurred in the litigation.

14. Complete Agreement. No verbal statements or conversations between the
parties hereto or their representatives whether the same shall have been implied
or direct, occurring either before or after the execution of this Agreement,
shall be construed to have any bearing or effect upon this Agreement or any
portion thereof, it being understood that this written Agreement evidences the
complete agreement between the parties hereto. Specifically, the parties agree
that this Agreement shall supersede all prior contracts, agreements and
arrangements between the parties concerning the subject property. This Agreement
may not be changed, modified or rescinded except in writing, signed by all
parties hereto, and any attempt at oral modifications of this Agreement shall be
void and of no effect.

15. Nominee. Buyer shall have the right to assign this Agreement to, and
nominate, another person or entity as Buyer herein, provided the assignment and
nomination is in writing, executed by Buyer and Nominee and deposited with
Escrow Agent in which it accepts the terms hereof and agrees to be bound hereby.
Such nomination shall serve to eliminate and release all further liabilities and
obligations of the original Buyer hereunder.

16. Notices. All notices, requests and other communications hereunder shall be
deemed to have been given, upon personal delivery, via e-mail, if an e-mail
address is provided below, via facsimile, if a facsimile number is provided
below, or when deposited in the United States mail in a sealed envelope, postage
prepaid, registered or certified mail, return receipt requested and addressed as
follows:

 

If to Seller:     

John Terry

Terry Brothers Farms

     6405 S. Kansas Settlement Road      Willcox, AZ 85643      Telephone: (520)
508-2224      Facsimile:      E-mail: jjterry60@gmail.com With a copy to:     
Jack Doughty      Three Rivers Ag Investments      4960 S. Gilbert Road, #1-606
     Chandler, AZ 85249      Telephone: (480) 802-2305 –      E-mail:
jdoughty@threeriversag.com

 

6



--------------------------------------------------------------------------------

If to Buyer:      Bill Reiman      Gladstone Land Corporation      1521
Westbranch Drive, Suite 200      McLean, VA 22102      Telephone: (805) 377-7701
     Facsimile: (703) 287-5801      E-mail: billreiman@gladstoneland.com

With a copy to:

     Richard Spore      Bass, Berry & Sims PLC      100 Peabody Place, Suite 900
     Memphis, TN 38103      Telephone: (901) 543-5902      Facsimile: (888)
543-4346      E-mail: rspore@bassberry.com

If to Escrow Agent:

     Kimberly Lockhart      Pioneer Title Agency      363 W. 4th Street     
Benson, AZ 85602      Telephone: (520) 586-2474      Facsimile: (866) 712-4001
     E-mail: kimberly.lockhart@ptaaz.com

17. Tax Free Exchange. Seller or Buyer, or both of them, may close this
transaction as part of a like-kind exchange of properties under the Section 1031
of the Internal Revenue Code of 1986, as amended, and applicable rules and
regulations. The exchanging party shall bear all costs of the exchange. The
other party shall cooperate with the exchanging party and do all things
reasonably required and requested by the exchanging party (provided that such
actions do not increase the other party’s obligations or liabilities under this
Agreement or require a party to take title to other property) to effect and
facilitate such an exchange. The exchanging party shall and does hereby
indemnify, defend and hold the other party harmless for and from all liabilities
arising as a result of the exchange that would not have arisen had the
exchanging party not closed this transaction as part of a like-kind exchange.

18. Miscellaneous Provisions.

(A) If any provisions of this Agreement are declared void or unenforceable, any
such provision shall be deemed severed from this Agreement, which shall
otherwise remain in full force and effect.

(B) The waiver by either party hereto of any right granted to it hereunder shall
not be deemed to be a waiver of any other right granted herein, nor shall the
same be deemed to be a waiver of a subsequent right obtained by reason of the
continuation of any mater previously waived.

(C) This Agreement shall be governed by and construed in accordance with the
laws of the State of Arizona.

(D) This Agreement may be executed in counterparts, by original signature,
e-mail or facsimile signature or combinations thereof. Each and every
counterpart so executed shall constitute one and the same original document.

 

7



--------------------------------------------------------------------------------

19. Time of the Essence. Buyer and Seller expressly and specifically agree time
is of the essence of this Agreement and all provisions, obligations and
conditions thereof. All time periods set forth herein in terms of “days” refer
to calendar days. Whenever notice must be given, documents delivered or an act
done under this Agreement on a day that is not a Business Day, the notice may be
given, document delivered or act done on the next following day that is a
Business Day. As used in this Agreement, “Business Day” shall mean a day other
than a Saturday, Sunday or a day observed as a legal holiday by the United
States government, the State of Arizona, the County of Cochise, Arizona, or
Escrow Agent.

20. Offer and Acceptance. This Agreement will be executed by Buyer and delivered
to Seller and will then constitute a written offer to purchase the Property.
Unless such offer is duly accepted by Seller and delivered to Buyer prior to
5:00 P.M. Mountain Standard Time, on November 18, 2013, this offer shall expire
according to these terms. If the Agreement is executed by Seller and delivered
to Buyer, prior to such time and date, it shall constitute an enforceable and
binding Agreement to Purchase and Sell Real Property.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above stated.

 

SELLER:     BUYER: LOGO [g638325ex10_30pg08a.jpg]    

GLADSTONE LAND CORPORATION,

a Maryland corporation

 

      John Terry             By:   LOGO [g638325ex10_30pg08e.jpg]        

 

        Bill Reiman LOGO [g638325ex10_30pg08b.jpg]     Its:  

Managing Director

 

      Candy E. Terry       LOGO [g638325ex10_30pg08c.jpg]      

 

      Timothy Terry       ESCROW AGENT ACCEPTANCE:       PIONEER TITLE AGENCY  
    By:   LOGO [g638325ex10_30pg08d.jpg]        

 

        Kimberly Lockhart       Its:  

Escrow Officer

      Date:  

11-18-13

     

 

8



--------------------------------------------------------------------------------

Exhibit “A”

To Purchase and Sale Agreement

REAL PROPERTY DESCRIPTION

Terry Brothers Farm

Fee Land:

SE1/4 S25 T15S R25E, NE1/4 S25 T15S R25E, SE1/4 S24 T15S R25E, NW1/4 S25 T15S
R25E, E1/2 SW1/4 S24 T15S R25E, NE1/4 S35 T15S R25E, SW1/4 S26 T15S R25E, SE1/4
S1 T16S R25E, NE1/4 S1 T16S R25E, NW1/4 S6 T16S R26E, NW1/4 S25 T16S R25E, and
NE1/4 S25 T16S R25E, Gila and Salt River Base and Meridian, Cochise County,
Arizona.

Cochise County Tax Parcel Nos.

204-24-049, 204-24-043B 2, 204-24-062 9, 204-28-002 7, 205-22-002 6, 205-22-004
2, 305-43- 007B 9 and 205-47-003 2

State Ag Lease No. 01-824:

NW1/4 S35 T15S R25E

Exact, complete legal description shall be provided through escrow.

 

9